FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority insofar as it holds that the plaintiffs’ suit for monetary damages against the various state and federal defendants is barred. I also agree that WELSA’s terms do not clearly and explicitly waive either the federal government’s sovereign immunity or the state’s protections under the eleventh amendment. Nonetheless, I dissent from the majority insofar as it prevents the plaintiffs from pursuing an action with respect to these lands because Congress clearly allowed such actions to take place.
A. WELSA’s Role in this Dispute
The majority holds that “section 6(c) merely establishes a statute of limitations for bringing cases arising out of title disputes to the lands in question” and does not provide the plaintiffs with a cause of action. Ante at 1065. I agree with this holding; however, a statute of limitations cannot exist in a vacuum. WELSA does not provide a cause of action, therefore the statute of limitation provided by WELSA must apply to a cause (or causes) of action contained outside of WELSA. Our task, then, is to determine what causes of action WELSA supplies with a statute of limitations. I conclude that WELSA’s special limitation period applies to all causes of action, state or federal, other than those designed to challenge the adequacy of WELSA’s compensation provisions pursuant to the Tucker Act as provided for by section 6(d), and those designed to review the administrative determination of the amount of compensation due as provided for by section 8(d). This conclusion is based on the wording and legislative history of section 6(c).
Section 6(c) provides that its limitation period is to be applied “[notwithstanding any provision of law other than the provisions of this section_” (Emphasis added). It also applies the limitation period to “any action in any court to recover title or damages relating to [the disputed land transactions].” (Emphasis added). Consequently, as long as the time constraints of section 6(c) are met, allottees and their heirs should be permitted to premise a cause of action upon theories that would be otherwise unavailable.1
This interpretation of section 6(c) has two primary effects: it shortens limitation periods that would extend well beyond the enactment of WELSA and affords potential plaintiffs one final opportunity to reclaim lands lost by their ancestors. These effects reflect two of Congress’ primary concerns. On one hand, Congress desired to resolve the title problems surrounding White Earth as expeditiously as possible. WELSA, Pub.L. No. 99-264 § 2(1) & 2(2), 100 Stat. 61 (1986) [hereinafter WELSA]; see also 131 Cong.Rec. 36,226 & 36,234 (1985) (statements of Sens. Boschwitz & Durenburger).2 Congress’ concerns in this regard proved to be well-founded when this court, in a case involving allotments from a different Indian reservation in Minnesota, later applied a forty year limitation period to a suit between an allottee’s heir and a non-governmental owner of the allotment. *1068Wardle v. Northwest Inv. Co., 830 F.2d 118, 122-23 (8th Cir.1987).3
Congress was also concerned that many potential claimants were unaware of their claims. At the time Congress was considering WELSA, the potential claimants were located around the country, many were no longer (or had never been) members of the White Earth Band, and many never knew of their potential claims. Unresolved Claims on the White Earth Indian Reservation: Hearing Before the Select Committee on Indian Affairs, 98th Cong., 1st Sess. 92 (1983) (statement of Michael Cox, Department of the Interior) [hereinafter Unresolved Claims']', 131 Cong.Rec. 36,-401-02 (1985) (statement of Sen. Boschwitz). The Department of the Interi- or, believing that its trust relationship with the White Earth Chippewas had ended, stopped keeping the allottees’ genealogical records over sixty years prior to WELSA’s enactment. Unresolved Claims at 91-92. Concerned that many people lost rights to land without ever knowing that they had rights to land, Congress extended these individuals one final, narrow opportunity to file suit. Congress intended that “[a]ny such action filed within the time period allowed by [section 6(c)] not be barred,” WELSA § 6(c) (emphasis added); the plain meaning of this language suggests that this court is obligated to allow the plaintiffs to pursue any time-barred theory.
B. Claims Against the Federal Government
The United States purports to own some of the land that is the subject of this dispute because it purchased land from various counties that had seized the land for non-payment of taxes. S.Rep. No. 192, 99th Cong., 1st Sess. 10 (1985). Although the United States ordinarily enjoys broad immunity to suit, the Quiet Title Act, 28 U.S.C. § 2409a (1988), waives the federal government’s sovereign immunity in suits in which the United States’ title to real property is challenged. Id. § 2409a(a); see also Block v. North Dakota, 461 U.S. 273, 286, 103 S.Ct. 1811, 1819, 75 L.Ed.2d 840 (1983) (“We hold that Congress intended the QTA to provide the exclusive means by which adverse claimants could challenge the United States’ title to real property.”). The QTA requires that suits be brought within twelve years after “the date the plaintiff or his predecessor in interest knew or should have known of the claim of the United States.” 28 U.S.C. § 2409a(g) (1988). The district court correctly determined that the plaintiffs in the instant case failed to file within the QTA’s limitation period. Manypenny v. United States, No. 4-86-770, slip op. at 11 (D.Minn. Feb. 12, 1988). However, because WELSA supplants the QTA’s built-in statute of limitation, the plaintiffs’ failure to satisfy the QTA’s requirements in this regard is not fatal. The plaintiffs should be permitted to continue their challenge to the United States’ title to the lands in question because the QTA waives the United States’ sovereign immunity and this suit was filed within the time period prescribed by WEL-SA.
C. Claims Against the State
The State, in some cases solely and in other cases jointly with a county, claims ownership of some of the lands in question. Similar to the United States’ claim of ownership, Minnesota’s claim can be traced to the failure of allottees to pay taxes. S.Rep. No. 192, 99th Cong., 1st Sess. 10 (1985). Although the eleventh amendment prevents federal courts from adjudicating the legal title to these lands without the state’s consent, see Florida Dep’t of State v. Treasure Salvors, Inc., 458 U.S. 670, 682, 703 & n. *, 102 S.Ct. 3304, 3313, 3324 & n. *, 73 L.Ed.2d 1057 (1982), the eleventh amendment does not deprive the plaintiffs of all possible recourse in federal court. The plaintiffs should be permitted to pursue an action to remove state officials from possession of the lands, thereby obtaining the right to immediate possession. The land is occupied and controlled by state *1069officials, and the eleventh amendment will not protect the officials if their occupation and control is premised on violations of federal law. Cf. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102-03, 104 S.Ct. 900, 909, 79 L.Ed.2d 67 (1984) (“[W]hen a plaintiff sues a state official alleging a violation of federal law, the federal court may award an injunction that governs the official’s future conduct, .... ”); Allegheny County Sanitary Auth. v. United States Environmental Protection Agency, 732 F.2d 1167, 1174 (3d Cir.1984) (citing Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974)). Consequently, the federal courts are permitted to determine who has the right to immediate possession as between state officials and the plaintiffs,4 and the plaintiffs are not without recourse in federal court.
D. Claims Against the Counties
The district court believed that Fed. R.Civ.Pro. 19(b) required the claims against the counties be dismissed because an indispensable party, the United States, could not be joined. As we have previously noted,
“Rule 19(b) suggests four ‘interests’ that must be examined in each case to determine whether, in equity and good conscience, the court should proceed without a party whose absence from the litigation is compelled.... First, the plaintiff has an interest in having a forum.... Second, the defendant may properly wish to avoid multiple litigation, or inconsistent relief, or sole responsibility for a liability he shares with another.... Third, there is the interest of the outsider whom it would have been desirable to join.... Fourth, there remains the interest of the courts and the public in complete, consistent, and efficient settlement of controversies.”
Nichols v. Rysavy, 809 F.2d 1317, 1332 (8th Cir.) (quoting Provident Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 109-11, 88 S.Ct. 733, 737-38, 19 L.Ed.2d 936 (1968)) (emphasis added), cert. denied, 484 U.S. 848, 108 S.Ct. 147, 98 L.Ed.2d 103 (1987). The district court applied this analysis and concluded the first and last factors weighed in favor of dismissal and the remaining two factors weighed against dismissal. Manypenny v. United States, 125 F.R.D. 497, 502 (D.Minn.1989). In breaking this tie in favor of dismissal, the court determined that the dominant factor was “the government’s interest in protecting itself from liability.” Id.
I believe the dominant factor in this case is the plaintiff’s interest in a forum, and equity and good conscience therefore mandate that we allow this suit to continue. Congress has, through the language contained in WELSA, expressly indicated to potential claimants that suits to regain title would not be barred. Congress also expressly provided that such suits take place only in the Federal District Court for the District of Minnesota, WELSA, § 6(c); presumably it did so because it recognized that federal issues would permeate these title disputes. Surely it did not include this provision merely to have the district court be unable to decide the dispute. By pursuing this cause of action at Congress’ invitation, the plaintiffs have given up any opportunity to receive compensation under WELSA. Id. The United States’ exposure to liability is extremely limited because WELSA applies to only one band of one Indian tribe; other allottees (and their heirs) cannot rely upon WELSA. Liability is also limited because potential lawsuits had to be filed within a very narrow time-frame. Finally, if the district court’s analy*1070sis is correct, every case of this type would have to be dismissed because every such case would implicate United States’ interests. See Manypenny, 125 F.R.D. at 502. Equity thus requires that we allow the claimants an opportunity to plead their case; to dismiss this case on purely procedural grounds renders Congress’ promise a cruel hoax.
E. Rationale for Utilizing These Arguments
The arguments espoused in Parts B and C of my dissent were not raised on appeal, though the plaintiffs did rely upon the QTA in the district court. Nonetheless, I would rely upon these arguments despite the procedural shortcomings.
If the majority’s position is correct, no court could adjudicate the merits of this dispute because all attempts would be dismissed on the same procedural grounds brought to bear in this case. This is anomalous, given Congress’ express statement that such suits would not be barred. We should not reach a result that bars all such suits when WELSA indicates that these suits are permitted. Furthermore, today’s decision will have a very narrow impact. WELSA applies to only one Indian band, and is apparently the only legislation concerning allotments that expressly provides that suits such as the one at issue are permitted. WELSA’s special limitation period has passed, so a decision favorable to the plaintiffs would not encourage large numbers of lawsuits. Finally, and most importantly, the plaintiffs have foregone an opportunity to seek compensation under WELSA because WELSA indicated that this suit was permitted. If Congress intended that monetary compensation under WELSA be the sole remedy available to these plaintiffs, it would have (and should have) explicitly so stated, thus putting plaintiffs on notice to seek monetary compensation under the timeframe provided or be forever barred from seeking any form of relief. It does not serve the cause of justice5 to place these plaintiffs in the Catch-22 situation of being allowed to sue these defendants, yet at the same time telling them we have no jurisdiction due to various sovereign doctrines and procedural rules.
F. Conclusion
For the above reasons, I would remand this case to allow the plaintiffs to amend their pleadings as suggested by Part C and then allow the case to proceed as described in the remainder of my dissent.

. The majority correctly notes that this suit was filed within the time constraints imposed by section 6(c). See ante page 1062 n. 4.


. Senators Boschwitz and Durenburger, both of Minnesota, introduced the bill that eventually became WELSA.


. The limitation period in Zay Zah did not begin to run until approximately 1954. See Zay Zah, 259 N.W.2d at 582. Absent WELSA, the Zay Zah plaintiff would have had until 1994 to file suit.


. This may appear anomalous, but such a result was permitted in Treasure Salvors, 458 U.S. at 700, 102 S.Ct. at 3322 (plurality opinion). On remand, the Fifth Circuit instructed that the district court’s judgment contain the following caveat: “This judgment does not determine in any way whether the State ... is the owner of [the property]." Florida Dep't of State v. Treasure Salvors, Inc., 689 F.2d 1254, 1256 (5th Cir. 1982). This seemingly awkward procedure allows federal courts to vindicate federal concerns and determine which party has the right to possess the property without adjudicating the state’s legal interests in the property; the state is then free to initiate a proceeding to quiet title. Pagan, Eleventh Amendment Analysis, 39 Ark. L.Rev. 447, 469-71 & n. 87 (1986).


. If this decision stands, the plaintiffs’ only remaining recourse is to petition Congress for relief commensurate with the equity of their claims.